Citation Nr: 1742420	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-25 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased initial disability rating for fibromyalgia, rated as 20 percent disabling prior to December 13, 2010, and as 40 percent disabling beginning on December 13, 2010.

 2. Entitlement to separate disability ratings for service-connected sleep apnea and asthma or, in the alternative, entitlement to an increased disability rating greater than the combined 50 percent rating currently in effect.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to January 1992 and from April 2001 to January 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, granted service connection for fibromyalgia and assigned a 20 percent rating, effective January 22, 2010, and found that there was clear and unmistakable error in a June 2010 rating decision that assigned separate disability ratings for sleep apnea (50 percent) and asthma (30 percent) and combined the ratings into one 50 percent rating, as required under 38 C.F.R. § 4.96a (2017). 

When the case was previously before the Board in July 2015 it was remanded for additional development.

In a March 2016 rating decision the Appeals Management Center (AMC) granted an increased rating of 40 percent for fibromyalgia, effective December 13, 2010.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

As previously noted, the Board remanded the claims in July 2015.  The remand instructed the AOJ to obtain and associate with the claims file the Veteran's TRICARE records from February 2011 to the present.  It was specifically instructed that if no records are available, documentation of the unavailability of such records should be included.  While the record reflects that a letter was sent to the Veteran in November 2015 requesting authorization to obtain his TRICARE records, nothing in the record reflects that the AOJ attempted to obtain these records or that there was any negative response.  As TRICARE is a Federal program operated by the Department of Defense, VA has a duty to assist a claimant in obtaining VA treatment records and any other treatment records in Federal custody.  38 U.S.C. § 5103A.  Therefore, the AOJ did not accomplish the objectives set forth in the July 2015 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The claims must therefore be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims files TRICARE records from February 2011 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




